Citation Nr: 1200737	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  95-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left leg disability.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for transient ischemic attacks.  

5.  Entitlement to service connection for gastroesophageal reflux disease.  

6.  Entitlement to service connection for burned skin of the groin areas.  

7.  Entitlement to service connection for ischemic heart disease.  

8.  Entitlement to an initial compensable evaluation for venereal warts.  

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  He also had service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at hearings conducted in August 2008 and June 2011.  

The Veteran had previously perfected an appeal with the denial of a rating in excess of 60 percent for residuals of prostate cancer.  At the time of the June 2011 hearing, the Veteran indicated he desired to withdraw this claim from appellate consideration.  This issue is no longer in appellate status.  

The issue of entitlement to an initial compensable evaluation for venereal warts was last before the Board in October 2009 when the claim was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2011 Memorandum Decision, the Court vacated the Board's October 2009 decision and remanded the claim back to the Board for further proceedings consistent with the Memorandum Decision.  

The issues of entitlement to service connection for a left leg disability, for depression, for sleep apnea, for transient ischemic attacks, for gastroesophageal reflux disease, for burned skin of the groin areas and the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension and entitlement to TDIU were also before the Board in October 2009 when they were remanded to cure a procedural error.  

The  issue of entitlement to service connection for glaucoma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left leg disability, for depression, for sleep apnea, for transient ischemic attacks, for gastroesophageal reflux disease, for burned skin of the groin areas, and for ischemic heart disease as well as the issue of entitlement to an initial compensable evaluation for venereal warts and the reopened claim of entitlement to service connection for hypertension as well as the claim for TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An August 2003 Board decision held that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertensive disease; the appellant was informed of the decision and his appellate rights but did not submit an appeal; the decision is final.  

2.  In December 2003, the appellant submitted another claim of entitlement to service connection for hypertension.  

3.  The evidence added to the record subsequent to the August 2003 Board decision which held that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertensive disease is not duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2003 Board decision that held that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertensive disease is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received subsequent to the August 2003 Board decision is new and material, and the claim for service connection for hypertension has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.  Accordingly, any deficiency under the VCAA regarding that aspect of the Veteran's appeal has been rendered moot, and no further discussion is warranted.  Furthermore, as the reopened claim of entitlement to service connection for hypertension as well as the other issues on appeal are being remanded for additional evidentiary development, any other possible deficiency of notice as required by the VCAA can be rectified at that time.  

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

In August 2003, the Board affirmed the RO's July 1995 rating decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  The Veteran did not appeal the Board's August 2003 decision and that decision became final.  

In December 2003, the Veteran submitted a statement indicating a desire to claim service connection for hypertension.  

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  

The evidence of record at the time of the prior final Board decision in August 2003 consists of service treatment records, reports of VA examinations, records from the Veteran's National Guard service, private medical records, Social Security records and VA treatment records.  The claim was denied as the Board determined that none of the pertinent medical evidence documented a link between hypertension and the Veteran's active duty service or his active duty for training service in the National Guard.  

Subsequent to the August 2003 Board decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension, medical evidence has been associated with the claims file.  The most important of this evidence is a September 2006 letter from Dr. G.R.N.  The physician wrote that he last saw the Veteran in September 2006 at which time the Veteran had uncontrolled hypertension and other disabilities.  The author wrote that the hypertension was aggravated by the chemotherapy the Veteran received for his service-connected prostate cancer.  The Board finds the September 2006 letter from the private physician meets the definition for new and material evidence.  The evidence was not of record at the time of the prior final denial in August 2003.  Furthermore, the evidence provides a potential link between current hypertension and a service-connected disability.  This evidence relates to an unestablished fact necessary to substantiate the claim.  Based on the above, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for hypertension has been reopened.  Prior to a de novo review of the claim, the Board finds that additional evidentiary development must take place.  This development is addressed in the Remand portion of the decision below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension has been reopened.  The claim is granted to that extent only.  


REMAND

The Veteran has claimed entitlement to service connection for a disability manifested by swelling of the left lower leg to include as secondary to service-connected residuals of prostate cancer.  At the time of a November 2007 VA examination, no pertinent diagnoses were made.  However, in the Remarks section of the examination report, the examiner noted that the Veteran had swelling about the left lower extremity which was present prior to the radiation treatment but the Veteran reported worsening of the swelling since that time.  The examiner noted that there are lymphatics in the inguinal areas which could have been damaged by the Veteran's radiation treatment.  It was the examiner's medical opinion that the radiation treatment, as likely as not, aggravated the Veteran's swelling about the left lower extremity.  The Board finds that, while the report of the November 2007 VA examination links swelling of the left lower extremity to the radiation treatments for a service-connected disability, no actual disorder of the left lower extremity was included as a diagnosis.  The Board finds another VA examination is required to determine if the swelling in the left lower extremity is the result of known pathology which is capable of diagnosis.  

The Veteran has claimed entitlement to service connection for depression to include as secondary to service-connected residuals of prostate cancer.  The Veteran has not been afforded a VA examination for compensation and pension purposes for this claim.  A VA examination was conducted in November 2007.  The examiner who conducted a November 2007 VA examination noted the Veteran reported he became depressed when he was informed of his prostate cancer.  The VA examiner recommended that the Veteran be afforded a full evaluation for his depression by a specialist.  Such an examination has not been accomplished.  The Board finds that the evidence of record is insufficient to accurately adjudicate the claim of entitlement to service connection for depression.  A VA examination is required to obtain the evidence necessary for the Board to makes its determination.  

The Veteran has claimed entitlement to service connection for sleep apnea, for transient ischemic attacks and for gastroesophageal reflux disease.  In November 2007, the Veteran underwent a VA examination to determine the etiology of the disorders to see if there was a link to active duty or to a service-connected disability.  The examiner diagnosed the presence of sleep apnea, gastroesophageal reflux disease and transient ischemic attacks.  With regard to etiology, the examiner wrote that he could find no relationship of the transient ischemic attacks, sleep apnea or gastroesophageal reflux disease to the Veteran's prostate cancer or treatment for the cancer.  This was the extent of the analysis provided.  No rationale was provided to support the opinions.  The failure to provide a supporting rationale negates the probative value of the opinions.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Based on the above, the Board finds the Veteran should be scheduled for VA examinations to determine if the Veteran has sleep apnea, transient ischemic attacks and/or gastroesophageal reflux disease which was etiologically linked to his active duty service or to a service-connected disability to include prostate cancer.  The medical reasoning used in reaching the conclusions advanced should be set out.

The Veteran has claimed entitlement to service connection for burned skin of the groin areas and tinea curis to include as secondary to service-connected residuals of prostate cancer.  The examiner who conducted a November 2007 VA examination did not include any pertinent diagnoses.  In the Remarks section of the examination report, he noted that the Veteran had been treated for tinea curis for many years prior to development of prostate cancer therefore the skin problem was not due to the prostate cancer.  It was noted that the Veteran used steroid creams in the groin area on a daily basis and, as likely as not, hyperpigmentation noted in the groin area related to such treatment.  The Board notes that no opinion has been obtained to determine if the Veteran had tinea curis as a direct result of active duty service despite the annotation that the Veteran had had the disorder for many years.  Furthermore, the examiner who conducted the November 2007 VA examination linked hyperpigmentation of the groin area to the use of steroidal creams in the groin area.  It is not apparent to the Board if this treatment referred to in the November 2007 VA examination report is for the service-connected venereal warts addressed below.  The Veteran has reported that he used creams to treat the disorder.  The Board finds a medical opinion is required to determine if the use of the steroidal cream noted in the November 2007 examination report is to treat the service-connected venereal warts or is to treat some non service-connected disorder.  The Board finds this issue is inextricably intertwined with the claim of entitlement to an increased rating for the service-connected venereal warts.  

The Veteran has claimed entitlement to service connection for ischemic heart disease.  In February 2011, the RO denied service connection for the disorder.  In May 2011, the Veteran submitted a timely notice of disagreement with the denial of service connection for ischemic heart disease.  The Veteran has not been provided with a statement of the case concerning this claim.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran has claimed entitlement to an initial compensable evaluation for venereal warts.  As set out in the introduction, the issue was denied by the Board in October 2009 but this decision was vacated by the Court in April 2011.  The Memorandum Decision which addressed the Board's October 2009 decision faulted the Board for not discussing the Veteran's reported use of Aldara for his genital warts.  The Court noted that it "appears" that Aldara may have an effect on the immune response.  Diagnostic Code 7806 provides rating criteria which takes into account the use of corticosteroids and immunosuppressive drugs as systemic therapy.  The Board finds that the question of whether the Veteran's use of Aldara equates to systemic therapy to treat the service-connected venereal warts is a medical question.  A VA examination is required to determine the nature and extent of use of any systemic therapy which was used to treat the service-connected disability.  

As set out above, the Board had determined that new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension based on a September 2006 letter from a private physician.  The physician wrote that the Veteran had, in pertinent part, uncontrolled hypertension which was aggravated by the chemotherapy the Veteran received for his service-connected prostate cancer.  Significantly, the author did not provide any supporting rationale for why he advanced this opinion.  The failure to provide any supporting rationale lessens the probative value of the opinion.  The examiner who conducted a November 2007 VA examination determined that the Veteran's hypertension was not due to prostate cancer.  This health care professional also did not provide any supporting rationale for why he determined that there was no etiologic link between the Veteran's hypertension and prostate cancer.  The lack of any supporting rationale also reduces the probative value of this opinion.  The Board is left with two competing opinions, neither of which is supported by any rationale.  This is not a case of equipoise but rather a case of no evidence to support or cut against the claim.  The Board finds that a VA examination is required to determine if the Veteran has hypertension which is etiologically linked to his active duty service or to a service-connected disability which opinion is supported by adequate rationale.  

The Veteran has claimed entitlement to TDIU.  The Board finds this claim is inextricably intertwined with the other claims being remanded by this decision.  As a result, the claim of entitlement to TDIU must also be remanded.   

Please note, with regard to any allegations of aggravation of a disorder by a service-connected disability, the Veteran submitted his current claims prior to the change in the law dealing with service connection based on aggravation.  As the new law is more restrictive, the Veteran's claim should be reviewed under the prior laws dealing with service connection based on aggravation.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case to the Veteran and any representative, addressing the issue of entitlement to service connection for ischemic heart disease.  The Veteran and any representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any left leg disorder, found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a).  Does the Veteran currently have a left leg disorder or did the Veteran have a disorder of the left leg during active duty or at any time after discharge.  

b).  If it is determined that the Veteran has or had a disorder of the left lower extremity, what is the diagnosis or diagnoses?

c).  If a left leg disorder is diagnosed is it at least as likely as not (50 percent or greater likelihood) that the left leg disorder is etiologically linked to the Veteran's active duty service?  

d).  If a left leg disorder is diagnosed is it at least as likely as not (50 percent or greater likelihood) that the left leg disorder is etiologically linked to a service-connected disability to include prostate cancer?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any mental disorder, to include depression, found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has depression or other psychiatric pathology which is etiologically linked to his active duty service?

b).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has depression or other psychiatric pathology which is etiologically linked to a service-connected disability to include prostate cancer?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and extent of symptomatology associated with the service-connected venereal warts.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a).  Is it at least as likely as not (50 percent or greater likelihood) that the treatment for the service-connected venereal warts requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs and, if the examiner determines this to be so, the extent of the medication use required to treat the disorder.  The examiner must also specifically comment on whether the Veteran's use of Aldara documents the requirement that the service-connected venereal warts required systemic therapy for treatment.  The extent of the treatment must be set out, if possible.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

5.  The Veteran should be scheduled for appropriate VA examinations to determine the nature, extent and etiology of any hypertension, sleep apnea, transient ischemic attacks and/or gastroesophageal reflux disease found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has hypertension, sleep apnea, transient ischemic attacks and/or gastroesophageal reflux disease which was incurred in or aggravated by his active duty service?

b).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has hypertension, sleep apnea, transient ischemic attacks and/or gastroesophageal reflux disease which is etiologically linked to a service-connected disability to include prostate cancer?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

6.  Thereafter, please review the claims folders to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  The claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


